Earl Warren: Number 596, United States of America versus Walter Korpan. Mr. Davis.
John F . Davis: Chief Justice, if the Court please. The issue in this case is whether the respondent was properly convicted for willfully failing to pay a tax imposed by the Revenue Code of 1954 on coin-operated gaming devices. And this, in turn, is dependent on whether three particular machines which the respondent maintained on his premises fall within the depth -- to the description of slot machines as that term is used in the Code. The Court of Appeals for the Seventh Circuit reversed the conviction of Korpan on the ground that his machines were pinball machines, not slot machines, and were not subject to the $250 tax. Now the facts in this case are these, the respondent maintained a summer resort known as Korpan's Landing on Fox Lake in Northern Illinois. And then a tavern which he had there, he had certain coin-operated machine games of various kind. The three, which are involved in this case, were games which were activated by inserting a dime in a slot, and this gave the player the opportunity of propelling five steel balls onto an inclined plane. They would run back down the -- the slant of the -- of the table and fall into certain holes where they would make electrical contacts and numbers would appear on the panel at the end of the game. The object of the game was to strike numbers which would make a line of three, or four, or five straight across vertically or diagonally.
William O. Douglas: Is there a skill involved – any degree of skill involved in --
John F . Davis: There's --
William O. Douglas: -- making these lines?
John F . Davis: Among us, there is some manual dexterity and how high the ball is shot but the evidence shows that luck is the predominant element. The -- the only skill which is involved is in how far back the plunger is pulled and how much the machine is pushed by the hands to nudge the ball, and to that extent, there is some skill involved but no one, however skillful, can control this ball so that it won't go where it wants to -- the majority of the time, luck, chance is the real element on where the ball would go.
William O. Douglas: How -- how is that -- that point established by the expert testimony?
John F . Davis: By expert testimony.
William O. Douglas: It's all in the record, is it?
John F . Davis: It's in the record, yes. And there are also some decisions which we cite in our -- in our present and some on that particular question of similar machines where other courts have determined that in this kind of an operation, chances, the predominant element --
William O. Douglas: The reason I asked is I had seen some of these machines, apparently similar to these being played with clubs where there seem to be -- some of these fellows who have a high degree of skill.
John F . Davis: Well, there is -- there is some degree of skill. I -- I tried one of these machines myself and I thought it was all chance and a small boy step up after I completed my play and he did much better than I did. But may I say this, there are elements of pure chance in this game which no one, however skillful, can operate because this particular game have an additional gambling element of putting additional coins in which change the odds, there are some sort of a wheel whirls within the device and it changes the chances. And there, all you do is to put the -- the dime in and these things happen. You have no control whatsoever of those changing in the odds additional game elements, they call them, additional bomb.
Hugo L. Black: If you -- if you haven't get that the right time to --
John F . Davis: Pardon?
Hugo L. Black: If you haven't get it the right time, is it okay?
John F . Davis: Well, maybe so. I think that these things are pretty chancy. I don't think that even -- even by watching when they get extra balls, you could really give very much.
William J. Brennan, Jr.: Well, I don't understand Mr. Davis what you mean changing the odds, the odds under what?
John F . Davis: Well, I was about to say the -- if one gets three numbers in a line, he then gets for the -- a certain number of replays. If he gets four numbers in a line, he gets a certain number and if he gets five, he gets a much larger number. Now, the number of replays and these replays -- and this is the essence of the case, these replays are redeemed in cash in this case so that they are -- although they have found the right to replay, there are also a right to receive cash.
William J. Brennan, Jr.: Well, what's that mean, if you have five replays on which after you get 50 cents or something like that?
John F . Davis: You get 50 cents, that is right. Now, the number of replays which you get for getting three numbers in a row on this panel, that lighting panel in front of the machine, may go up from four to six to ten by inserting additional dimes in the machine which make the odds more favorable to you. They may not go up.
William J. Brennan, Jr.: Now, was it before you play the game instead of putting just one dime, you may put in two or three dimes?
John F . Davis: That is right. You may put in as many dimes as you wish.
William J. Brennan, Jr.: On -- on the one play.
John F . Davis: That's right.
William J. Brennan, Jr.: On the one play.
John F . Davis: And after you get through with the five balls, you may again put in additional dimes and you may or may not get additional ball to shoot, and these too is determined entirely by chance.
William J. Brennan, Jr.: Well then, how -- how is the paid off, is it more often cash than that?
John F . Davis: There's no evidence in this record except that there is evidence that two players, one can get 10 replays and the other 12 were paid off in cash.
William J. Brennan, Jr.: And it's a dollar -- a dollar and twenty, in effect.
John F . Davis: That is right.
William O. Douglas: The very -- the opinion below the court didn't reach for the question whether this was a game of chance.
John F . Davis: At one time he said that if -- that he could assume that was a game of chance and then another, he said that he wouldn't pass upon whether there was skill involved. The -- the opinion isn't entirely clear.
William J. Brennan, Jr.: Well, I gather the Government's position in any event, it's that that the slot machine -- it's immaterial whether it's a game of chance or not?
John F . Davis: No I think they has – I can't tell --
William J. Brennan, Jr.: Well --
John F . Davis: -- within the definition. On this question of whether there was chance involved, the opinion -- the oral opinion of the trial court, the findings of the trial court that this was essentially a game of chance and that the skill element had been reduced to a minimum was -- was made in specific oral findings by the trial court. Now, those oral findings are not reprinted in the record and I'd like permission to -- they're obviously a proper thing for this Court to consider and I like permission to leave a copy of those findings with the clerk so that they'll know --
Earl Warren: You may.
John F . Davis: -- before the Court. But that -- the judge, the trial judge after hearing the evidence said this on the question of the skill involved, this -- the element of -- the element of skill was reduced to a minimum. As a matter of fact, the amount of skill that could be involved in those machines was fantastically small, almost nonexisting. The skill was supposed to be, I suppose, the force with which you shot the ball or the force or lack of force with which you attempt to tilt the machine. The machine was so devised that if you tilted it, it would go out of commission. Everything was done that could be done to eliminate the element of skill and nothing remained of any consequence except the element of chance and upon the device of that kind, Congress imposes a tax, both of its findings of the district judge. Well, during the period in question, Korpan had purchased $10 stamps for each of these machines. Now, these are the type of stamps which are used for amusement and music machines as distinguished from so-called "slot machine." And in June of 1925, a especial agent of the Internal Revenue Service visited the tavern and he asked Korpan whether he was paying cash on eliminating the -- on the replays. And Korpan told the agent that he was not, and the agent explained to him that if he did pay out cash for replays that he would be subject to the $250 tax rather than the $10 tax and Korpan said that he understood that.
William J. Brennan, Jr.: Well what -- what was this alternative, instead of paying out cash just to allow the player in a certain number of free games?
John F . Davis: The replay, yes.
William J. Brennan, Jr.: Free games?
John F . Davis: That is right, free games. And that is generally been construed by the -- by the service as not being a thing of value or at least not sufficiently a thing of value to -- to make the -- make it into a way to pay -- a pay-off, a gambling device.
Harold Burton: It makes no difference if they have an agreement among themselves to play as they still put -- play it among them.
John F . Davis: Between two separate players, it doesn't involve the operator of the machine.
Harold Burton: That's all right.
John F . Davis: What --
Harold Burton: They use it in the gambling machine between themselves?
John F . Davis: I -- some -- some --I don't know where to draw the line, Mr. Justice Burton, because obviously, people can gamble on any number of things and the owner of -- and the operator of the -- of the restaurant can't be responsible for -- for all of that. On the other hand, if the device is set up to be used for gambling purposes, I would think that he would then have to pay the tax. And if he knew that it was consistently used for gambling, I think anyone is involved in the case but we do not have this situation. This is a -- this is a situation where the gambling is between the owner of the restaurant, the operator of the restaurant, the owners of the machine.
Harold Burton: He is paying cash?
John F . Davis: He is paying the cash to the plaintiff. Two -- two persons played these machines later on in the summer and were paid off in cash. And the -- Korpan admitted to the agent who had discovered the violation that you remembered receiving the instructions that he would have to pay the $250 tax, that he had understood the instructions and that he had, in fact, been paying cash for replays even when he said he has not. Well, as a result, he was indicted for a willful failure to pay the tax which is a misdemeanor and he was convicted and fined $750. Now on appeal, the conviction was reversed by the Court of Appeals for the Seventh Circuit which held that this type of machine was not subject to the $250 tax. The court below found that this was what it called a -- a pinball machine and since it was a pinball machine, it said that on the language of the statute and the legislative history, it wasn't subject to the -- to the larger gaming tax. And it's our position that the language of the statute and the legislative history both point to the opposite result.
Speaker: Whether the limit -- what -- slot machines to one-armed bandits?
John F . Davis: The Court didn't specifically do so although that's what the defendant claimed.
Speaker: That's the net of it.
John F . Davis: Pardon?
Speaker: That's the net of it, is it?
John F . Davis: Yes. I think that's -- that's basically what he -- what he -- what he would -- what he did, although, all he said was that these -- he didn't say -- he didn't say so. He said these are pinball machines and Congress certainly didn't intend to have -- to tax pinball machines. The language of the statute, and this is as the Court concedes, it's purely a question of statutory construction. It's -- it's quoted on pages 2 and 3 of the Government brief. There's a tax, as I say, a -- $10 a year on any amusement or music machine. And then there is a tax of $250, and now I read from the bottom of page 2, on so-called "slot machines" which operate by means of insertion of a coin, token or similar object, and which by application of the element of chance may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandised as token. Now, on the language of the statute, this is a machine which is activated by the insertion of a coin, there's no question about it, whether or not -- and -- and the element of chance is -- is taken cared of both by the nature of the machine, the findings of -- of the District Court which was not upset by the Court of Appeals. And there is no question that the operators were given the right to receive cash. But the court below said that all of these conditions applied only when you started out with a so-called "slot machine." And the court below said, "This isn't what I consider to be a slot machine." Now, if he had taken the ordinary definition, dictionary definition of slot machine, which he quotes in his -- in his opinion, there's no question that it is a slot machine. Webster's Dictionary defines a slot machine, as a machine, the operation of which it started by dropping a coin in a slot unless the Court recognized. But they said, when Congress added the words so-called and put the words slot machine in quotation marks, they intended something other than the ordinary dictionary definition. Well, I think that what they meant -- what Congress must have intended by that -- that form was that they didn't –- they thought they were using a term which wasn't an elegant usage, maybe. It was a -- it was a common term. They wanted to give it a -- a broad scope rather than they use any -- considered as a technical definition. Now, actually, at the time the statute was passed, coin machines that are used for gaming were generally called in statutes, and by the courts, and the Digest, they were called slot machines. If one looks at the gambling laws of New Jersey or -- or New York or -- or California, Oklahoma and any number of States, you find in -- in the head notes or in the definition of gambling machines that they use the term "slot machine" as a -- as a definition of -- of coin activated gambling devices and then they go on and define the term very broadly to include all sorts of -- of coin activated devices with which one gambles. So it seems to me that when -- when Congress used the term so-called "slot machines", it was merely using the term to mean these things which are called and these certainly were called slot machines. But the court below said that the legislative history showed an intention to -- to limit it. Legislative history is this, the statute originated being a revenue measure, of course, originated in the House of Representatives in 1941. And at the -- at the time that the tax was imposed, there was no distinction drawn between different types of coin activated games, gambling games and amusement -- just amusement games were supposed to tax $25. When it got into the Senate, Senator Clark felt that there should be a distinction drawn between gambling games and amusement games. And he proposed the amendment which results in the differentiation of tax. And at page 28 of my brief, I quote when he told the Senate as to why he did this. Down at the bottom of the page for example he said, "Mr. President it seem to me and to a majority of the members of the Finance Committee that it was a disgrace to put all slot machines in the same class, therefore, we reduced the tax on the innocent slot machines, the ones which do not involve any gambling in -- from $25 to $10. And then he goes into a discussion which is on the next two pages with Senator Barkley in which Senator Barkley said, "Well, the difference you were trying to determine, the difference on which you are pacing the tax is whether or not, they're gambling, whether they can get anything back rather than a pleasure of -- of fame. And Senator Clark said that was the purpose of this amendment. And that is the background of this change. That's why the change was made. They hit the gambling machine. Well in 1942, a year later, there was a feeling that this tax, which at that time was $50 or higher of the two tax, this tax was too high to impose on gambling machines that you put a penny in and you get a ball of gum and you also get a price which is worth not more than 5 cents. And so, the industry came in and they said “You put us out of business if you put this kind of a tax on it." And so Congress drew an exception which is in the statute today saying if you got a penny from machine of that kind that it shall not be subject to the larger tax. Now, if Congress had intended only one-armed bandits to be subject for the larger tax, there would have been no occasion or whatsoever for this exception. I mean, it's perfectly clear that no one would ever consider one of these one cent vending machines to be a one-armed bandit. They have no -- there's no connection between the two. So these two is an -- an example of what Congress originally intended and -- and when it passed the statute. As a matter of fact, the Internal Revenue Service has had a regulation on its book since 1942 saying that the tax shall be imposed in the larger amount where three games are redeemed in cash. It's been made -- that too, the -- the regulation too is cited in our brief at page 4. But that's been on the books since 1942 and it's been objected too by the industry. There have been congressional hearings that this is too strict. Congress has reenacted the statute without making any change in the -- in the definition of slot machines knowing that this regulation was on the books and was being enforced. The respondent and the court below purport to find that there has been no consistent in -- in administrative interpretations. There was one inconsistent interpretation given by a local collector of Internal Revenue, a single inconsistent interpretation. The only one way we've been able to discover and I think that it was a mistake and doesn't stand in -- in the -- in the way of our position that this statute has received from the beginning, an interpretation consistent with that which we present to you now. And actually, I suppose the strongest argument for the interpretation we imposes that it makes common sense, it's just -- it's just as what Senator Clark meant. It's -- but what anyone, it doesn't really make any difference what the nature of the machine is whether it's called by a lever or plunges. If it is a gambling device, which they pay off money on, it seems to us obvious that's what Congress intended to cover. So here we are fortunate in having support both from the language of the statute itself, from the legislative history and, as I say, from just ordinary plain common sense.
Earl Warren: Well we have two or three minutes. You might as well proceed Mr. Sprecher.
Robert A. Sprecher: Mr. Chief Justice and Your Honors, looking at the language of the statute first, Section 4462 (a) (2) speaks of the so-called "slot machines" which are taxed at the rate of $250. Now, this can mean only one of two things. It can either be a machine with any type of coin slot or it must mean a one-armed bandit. It cannot -- there's no third meaning, those are the only two possibilities. Now, if it means a machine that merely has the coin slot, then the words which followed it immediately which state -- which operate by means of the insertion of a coin, token, or similar object would be entirely redundant and unnecessary. So that -- we believe that the Court of Appeals was entirely correct in holding that the meaning to be applied to this language, these words is the meaning -- the second meaning of a one-armed bandit. The government counsel speaks of common sense in approaching this problem. I think that we could all have enough judicial knowledge of these types of games to know that there are pinball games and there are slot machines and they are two different devices. The -- I think actually, the Government is contending that there are -- there's -- there is some kind of a third meaning which relates to the use of the machine. In other words, the machine can be a slot machine that was used in one way.
Earl Warren: We'll recess now.